HILL, Judge
(dissenting).
I respectfully dissent from the majority opinion in this case for the reason that it sets a dangerous precedent for the school systems of the Commonwealth.
Appellant was offered a position in another school at the same salary he had been theretofore receiving. He was qualified for the position to which the superintendent of schools decided to transfer him. He says he declined to accept the transfer (to Black Mountain School) because he did not think he was qualified for the position from the standpoints of education and experience. But, it is not law in this Commonwealth that a teacher may determine his educational qualification or his qualification from experience. It is provided in KRS 160.380 that, “ * * * all appointments, promotions and transfers of principals, supervisors, teachers and other public school employes shall be made only upon the recommendation of the superintendent of schools, subject to the approval of the board.”
Under the provisions of KRS 160.370, the superintendent “shall be the executive agent of the board,” and it is his further duty to “prepare under the direction of the board, all rules, regulations, bylaws and statements of policy for approval and adoption by the board. He shall have general supervision, subject to the control of the board of education, of the general conduct of the schools, the course of instruction, the management of teachers, the discipline of pupils, and the management of business affairs * * *»
It is necessary for a teacher applying for a position to file with the superintendent evidence of his educational qualifications as well as a statement showing experience. From this information, the superintendent has the duty of recommending to the board the employment of a teacher to the school for which he is best equipped. It is not for the teacher to pass upon the highly important question of his own qualification.
It is my opinion that when appellant refused to accept a position in the Black Mountain School at the salary provided in his continuing service contract, he had no-right to protest assignment to a position paying less than his contract provided.
I would affirm the judgment.